Citation Nr: 0737449	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a left hip 
disorder.  

5.  Entitlement to service connection for a left leg 
disorder.  

6.  Entitlement to service connection for a left ankle 
disorder.  

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

8.  Entitlement to service connection for a bilateral forearm 
disorder.  

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1981.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from August 2004 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In the August 2004 decision, the RO 
denied the veteran's claims for service connection for a 
bilateral forearm condition, bilateral hearing loss, and 
tinnitus.  In the June 2005 decision, the RO denied the 
veteran's claims for service connection for peripheral 
neuropathy of the left lower extremity, back, left hip, left 
leg, and left ankle conditions, and TDIU.  

In August 2007, the veteran and his sister, L.M., testified 
before the undersigned Veterans Law Judge during a personal 
hearing at the RO.  A transcript of that hearing is of 
record.  

All issues other than the veteran's claims for entitlement to 
service connection for tinnitus and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability for VA purposes.  

2.  The preponderance of the evidence is against a finding 
that the veteran's current symptoms of ringing in the ears 
are related to her active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 C.F.R. § 1110, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 
3.309 (2007).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 C.F.R.  §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

In April 2004, the RO received a claim from the veteran for 
service connection for hearing loss and tinnitus.  In that 
claim, she stated 

while in the Air Force I was in the band.  
As a result I was exposed to a lot of 
very loud music (noise) which affected my 
hearing.  I wish to open a claim for 
service connection for Tinnitus and for 
any and all benefits that I may be 
entitled to from the Department of 
Veterans Affairs. 

(emphasis in the original).  

The RO subsequently denied service connection for bilateral 
hearing loss and tinnitus.  During the August 2007 hearing, 
the veteran testified that "[t]he hearing loss I really 
didn't have it".  Ringing was noted.  

Service medical records contain audiometric test results from 
April 1981.  These results show right ear auditory thresholds 
at 500, 1000, 2000, and 4000 Hertz of 5, 5, 15, and 20 
decibels, respectively.  Auditory thresholds for the left ear 
at 500, 1000, 2000, and 4000 Hertz were 15, 15, 15, and 10 
decibels, respectively.  This is not a hearing loss 
disability as defined by VA regulations.  See 38 C.F.R. § 
3.385.  

Neither service medical records nor post-service medical 
records show that the veteran has ever complained of hearing 
loss and there are is no post-service evidence that the 
veteran suffers from hearing loss.  Indeed, her own testimony 
during the August 2007 hearing confirms that she does not 
experience hearing loss.  Taken together, her testimony and 
the lack of evidence of a current hearing loss is highly 
probative evidence against her claim for service connection 
for a hearing loss.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As no evidence of record shows 
that the veteran currently has a hearing loss disability, as 
defined under 38 C.F.R. § 3.385, her claim for a bilateral 
hearing loss must be denied.  

Turning to the veteran's claim for entitlement to service 
connection for tinnitus, the Board has considered her 
testimony along with all other evidence of record.  Although 
the veteran states that periodically she hears ringing, the 
record is absent for any reports of these symptoms prior to 
her claim received by VA in September 2004.  

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The Board does not dispute that the veteran 
was exposed to loud noise in her military occupation with the 
band.  However, the long period of time between her 
separation from active service in July 1981 until her first 
report of tinnitus twenty-three years later in September 2004 
is strong evidence against her claim.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology and is strong evidence against 
her claim as it tends to show that any currently experienced 
tinnitus is not related to her service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

As to the veteran's own contention that she suffers from 
tinnitus due to exposure to noise during service, the Board 
find that this contention is not competent evidence.  In that 
regard, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

While there is no medical evidence of record associating the 
veteran's current report of ringing in the ears with her 
service, the Board has considered whether a medical opinion 
is needed to decide this claim.  Given the long interval 
between the veteran's service and her current reports of 
tinnitus, any medical opinion attributing her current 
symptoms to service would necessarily be no more than mere 
speculation.  Such opinion would not aid the Board in 
deciding this claim.  

In sum, the absence of any report of symptoms of tinnitus 
during service or for more than two decades after separation 
from service is more probative of whether the veteran's 
current symptoms are related to service than are her reports.  
Simply stated, the post-service medical record and service 
medical record provides evidence against this claim, 
outweighing the veteran's lay statements of a problem since 
service.  Hence, the preponderance of the evidence is against 
this claim.  As explained above, the lack of evidence of a 
current hearing loss disability, coupled with the veteran's 
testimony in August 2007 that she does not have symptoms of 
hearing loss, preponderates against her claim for service 
connection for a hearing loss disability.  Hence, her claims 
for service connection must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran on April 29, 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims of service connection for hearing loss and tinnitus 
and of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case there is no evidence of record that the veteran 
suffers from a current hearing loss disability.  As to her 
claim for service connection for tinnitus, the long period of 
time, twenty -three years, between her separation from active 
duty and her first report of tinnitus makes unnecessary a 
medical examination or medical opinion.  The Board finds that 
the service and post-service medical record, indicating a 
disorder many years after service, provides evidence against 
this claim.  As noted above, any medical opinion as to the 
etiological relationship between any current tinnitus and 
service would necessarily be speculative.  The Court has 
found that speculative opinions do not support a finding of 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  For these reasons the Board declines to afford the 
veteran a VA examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was provided an 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

REMAND

Of record is an April 2005 request from the Social Security 
Administration (SSA) for VA records.  During the August 2007 
hearing, the veteran testified that she had not submitted 
evidence to VA from an SSA determination.  Hearing transcript 
at 15.  The undersigned offered to remand the claim to obtain 
SSA records.  Id. at 17.  In order to avoid the delay that a 
remand would entail, the veteran testified that she would 
submit SSA determinations that she had in her possession 
and/or obtain records from the SSA and submit those records 
to VA.  Id.  To allow for these submissions, the Board 
informed the veteran that the record would be held open for 
60 days.  Id. at 15.  That period has expired and the record 
is absent for evidence from the SSA.  

From the veteran's testimony during the August 2007 hearing 
it appears that SSA records may be pertinent to her claims 
for entitlement to service connection for low back, left leg, 
ankle, and hip disorders, neuropathy of the left lower 
extremity, and a bilateral forearm disorder.  On remand, 
arrangement should be made obtain SSA decisions and 
associated medical records related to any claim for SSA 
disability benefits by the veteran.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  If such records do not 
exist documentation of VA's efforts to obtain the records and 
a negative reply should be associated with the claims file.  

Lastly, the veteran's claim of entitlement to a TDIU is 
inextricably intertwined with her claims for service 
connection low back, left leg, ankle, and hip disorders, 
neuropathy of the left lower extremity, and a bilateral 
forearm disorder.  Since the veteran does not presently meet 
the percentage requirements for a total disability rating, 
any potential grant of service connection may bear 
significantly on her TDIU claim.  See Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this Remand have been met.


Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all administrative 
decisions or adjudications; and associate 
the records with the claims file.  If no 
records are available, a negative reply 
should be obtained and that reply, along 
with documentation of VA's efforts to 
obtain those records, should be associated 
with the claims file.  

2.  After undertaking any additional 
development deemed appropriate as the 
result of evidence obtained due to this 
Remand, readjudicate the veteran's claims 
on appeal.  In the event that service 
connection is granted for any of the 
disorders claimed, readjudication should 
include consideration of secondary service 
connection, as appropriate.  If any 
disposition remains unfavorable to the 
veteran, furnish the veteran and her 
representative an SSOC and afford the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


